Name: Commission Regulation (EEC) No 532/81 of 24 February 1981 making the import of certain textile products originating in certain non-member countries subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 54/54 Official Journal of the European Communities 28 . 2. 81 COMMISSION REGULATION (EEC) No 532/81 of 24 February 1981 making the import of certain textile products originating in certain non ­ member countries subject to Community surveillance, Whereas a number of the categories of product in question are subject in certain such non-member countries to quantitative limits, and are consequently already covered by the double-checking system ; Whereas, for categories of product not subject to limitation, an import authorization should be issued automatically upon presentation of the export licence, in accordance with the procedures set out in Articles 7 and 8 of Regulation (EEC) No 926/79 ; Whereas it is advisible to specify that this surveillance system will not apply to the products listed in Annex A and originating in a non-member country listed in the said Annex where they are subject to a quantita ­ tive limit and are therefore subject - to a double ­ checking system, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( 1 ), and in particular Article 7 thereof, Having consulted the Advisory Committee set up under Article 5 of the said Regulation, Whereas agreements on trade in textile products during the period 1 January 1978 to 31 December 1982 have been negotiated between the Community and certain non-member countries signatories to the Arrangement regarding international . trade in textiles, whereby such trade has been regulated on terms intended to prevent market disruption and damage to Community products ; Whereas the Contracting Parties agreed in bilateral textile agreements to place ^quantitative limits on exports of certain textile products to the Community ; Whereas, in the past, goods have been imported into the Community on the basis of false information as to their origin , with the aim of evading the provisions regarding the agreed quantitative limits on exports ; Whereas such deflections of trade must be prevented in the interests both of the Community and of the exporting countries wrongly designated as the coun ­ tries of origin of such goods ; Whereas close cooperation in this matter is necessary ; whereas it has been agreed between the Community and certain non-member countries that the double ­ checking system should be introduced for exports of certain categories of product not subject to quantita ­ tive limitation , without prejudice to Article 6 of the bilateral agreements ; Whereas such a system was introduced in 1980 by Commission Regulation (EEC) No 997/80 (2), as last amended by Regulation (EEC) No 2823/80 (3 ) ; whereas the reasons which justified the introduction of that system continue to exist and make its main ­ tenance advisable ; From 2 March 1981 entry into free circulation in the Community of the products set out in Annex A and originating in the countries indicated therein is hereby made subject to Community surveillance in accordance with the procedures laid down in Articles 7 and 8 of Regulation (EEC) No 926/79 . Article 2 The products to which Article 1 applies may be put into free circulation in a Member State only on production of an import document. This document shall be issued or endorsed free of charge by a compe ­ tent authority of the Member State of importation within a maximum of five working days following the submission of an export licence by a Community importer and shall be valid for six months from the date of issue. Article 3 ( i ) OJ No L 131 , 29 . 5 . 1979, p. 15 . (*) OJ No L 107, 25 . 4 . 1980, p . 10 . 3) OJ No L 292, 1 . 11 . 1980, p . 54. The import document referred to in Article 2 shall be issued or endorsed only on presentation of an export licence conforming to the model set out in Annex B 28 . 2. 81 Official Journal of the European Communities No L 54/55 Article 5and issued by the competent authorities in the non ­ member countries listed in Annex A. Article 4 The system of surveillance instituted by this Regula ­ tion shall not apply to the products listed in Annex A and originating in a non-member country listed in the said Annex where they are subject to a quantitative limit and are therefore subject to a double-checking system. Products referred to in Article 1 , shipped to the Community from the supplier countries referred to in Annex A before 2 March 1981 and not yet released for free circulation shall be so released subject to presenta ­ tion of a bill of lading or other transport document proving that shipment actually took place before that date. Article 6 This Regulation shall enter into force on 2 March 1981 and shall apply until 31 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1981 . For the Commission Ã tienne DAVIGNON Vice-President No L 54/56 Official Journal of the European Communities 28 . 2 . 81 ANNEX A Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Unit Non-member countries 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66 , 72, 74, 76 61.02-66, 68 , 72 Men's and . boys' outer garments : Women's, girls' and infants ' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls ' and " infants' woven trousers and slacks of wool , of cotton or of man-made textile fibres Piece Indonesia 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22, 23 , 24, 25 61.02-78 , 82, 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's, girls ' and infants ' outer garments : B. Other : Blouses and shirt-blouses , knitted, crocheted (not elastic or .rubberized), or woven, for women , girls and infants , of wool , of cotton or of man-made textile fibres Piece Indonesia 8 61.03 A 61.03-11 , 15, 19 Men's and boys' under garments, including collars , shirt fronts and cuffs : Men's and boys ' shirts , woven, of wool , of cotton or of man-made textile fibres Piece Indonesia 12 60.03 A BÃ ­ IIb) C D 60.03-11 , 19 , 20 , 27 , 30 , 90 Stockings, under stockings, socks, ankle-socks, sockettes and the like , knitted or crocheted , not elastic or rubberized : Other than women's stockings of synthetic textile fibres Pair Indonesia Malaysia Philippines Thailand Singapore 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25, 26 , 28 Men's and boys ' outer garments : Women's , girls ' and infants' outer garments : B. Other : Parkas ; anoraks , windcheaters , waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres Piece Indonesia Malaysia Thailand 91 62.04 All B II 62.04-23 , 73 Tarpaulins , sail awnings , sunblinds, tents and camping goods : Tents Tonne Indonesia Malaysia Philippines Thailand Singapore BILAG B  ANHANG B  Ã APAPTHMA B  ANNEX B  ANNEXE B  ALLEGATO B  BIJLAGE B